Tarter Krinsky & Drogin ATTORNEYS AT LAW November 30, 2009 VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Attention: Tamara Tangen Staff Accountant Re: Global Ink Supply, Inc. Form 10-K For the Fiscal Year Ended May 31, 2009 File No. 000-52630 Dear Mr. Krikorian: Please be advised that this firm is special securities counsel to Global Ink Supply, Inc., the above-referenced issuer (the “Issuer”).This letter is in response to the comments of the staff of the U.S. Securities and Exchange Commission (the “Commission”) with respect to the above-referenced filing provided in your letter dated November 17, 2009 (the “Comment Letter”).In response to these comments, the Issuer has caused to be filed Amendment No. 1 on Form 10-K, a copy of which is enclosed with the original of this letter.The purpose of this correspondence is to illustrate these changes to the Commission and provide explanation, where necessary.Our responses follow the text of each Staff comment reproduced consecutively for your convenience. Form 10-K For the Fiscal Year Ended May 31, 2009 Principal Accounting Fees and Services, page 12 1. Item 14(1) of Form 10-K requires the disclosure of the aggregate fees billedfor each of the last two fiscal years for professional services rendered by the principal accountant for the audit of your annual financial statements and the review of financial statements included in your registrant’s Form 10-Q.Please explain why you have disclosed no such fees and amend your document, as needed, to provide the disclosure required by the Item. The
